Citation Nr: 0619857	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  98-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cental nervous system 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
amyotrophic lateral sclerosis.  The disability on appeal has 
since been reframed as a cental nervous system disease.

The Board remanded the case in January 2001 and again in July 
2003 for additional development and RO adjudication.  The 
case is once again before the Board for review. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he suffers from a disease of the 
central nervous system, to include multiple sclerosis, as a 
result of service.  Unfortunately, the Board finds that 
additional development is needed to determine whether the 
veteran currently suffers from multiple sclerosis.  

The evidence indicates that the veteran's disease of the 
central nervous system may be attributable to a diagnosis of 
multiple sclerosis, which first became manifest within seven 
years from the date of his separation from active duty.  In 
this regard, the veteran was separated from active duty in 
September 1979, and a diagnosis of possible early multiple 
sclerosis was listed in an October 1985 report from Graves 
Hospital.  This is important because VA regulations provide 
that multiple sclerosis shall be service connected where the 
disease becomes manifested to a degree of 10 percent or more 
disabling within seven years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

However, additional medical development is needed because it 
is unclear whether the veteran actually has multiple 
sclerosis.  Medical records indicate that the veteran may 
suffer from multiple sclerosis, but a clear diagnosis has not 
been provided.  For example, the October 1985 hospitalization 
report from Graves Hospital listed a diagnosis of possible 
early multiple sclerosis.  In addition, a June 1996 treatment 
record from Rockford Memorial Hospital listed a diagnosis of 
probable multiple sclerosis, and a March 1997 VA 
hospitalization report listed a diagnosis of possible 
multiple sclerosis.

As a result of these diagnoses indicating that the veteran 
may suffer from multiple sclerosis, the veteran was afforded 
a VA examination in May 2001 to determine the nature and 
etiology of his disease of the central nervous system.  At 
that time, the examiner noted that an MRI did not confirm 
that the veteran had multiple sclerosis, as it was 
essentially normal except for a lesion in the right internal 
capsule and basil nuclei.  However, the examiner noted that 
there were a few cases in the literature of MRI-negative 
multiple sclerosis.  The examiner then pointed out that the 
veteran has severe and several neurological deficits, 
including diffuse muscle cramps which are commonly seen in 
multiple sclerosis.  The examiner concluded, however, that he 
"cannot say with any medical certainly that the [veteran] 
has multiple sclerosis though."

In light of these findings, the Board requests that the VA 
examiner provide an opinion as to whether it is at least as 
likely as not that the veteran has multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed by the VA examiner who examined 
the veteran in May 2001.  If this 
examiner is unavailable, the claims file 
should be referred to another appropriate 
examiner.  Following this review, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has multiple sclerosis.  If the examiner 
determines that additional examination, 
tests or studies are required to provide 
an opinion, the veteran should be 
scheduled for a VA examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

